Citation Nr: 0503089	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-29 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to special monthly pension for the surviving 
spouse of the veteran based on the need for regular aid and 
attendance of another person or on account of being 
permanently housebound.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945 and from June 1946 to November 1959.  He died in January 
1991.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2002 rating 
decision, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the 
appellant's claim of entitlement to special monthly pension 
based on the need for regular aid and attendance of another 
person or on account of being permanently housebound.  She 
perfected a timely appeal to that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The appellant claims that she is entitled to special monthly 
pension for a surviving spouse because she is in need of 
regular aid and attendance of another person and is 
essentially housebound due to her disabilities, particularly 
her panic attacks.  The appellant indicates that, due to the 
severity of her panic attacks, leaving her alone would render 
her everyday environment very hazardous.  

The Board also finds that further development of the record 
is required to comply with VA's duty to assist the appellant 
in the development of the facts pertinent to her claim.  

The appellant's claim was received in June 2002.  Submitted 
in support of her claim was an Examination for Aid and 
Attendance, completed by the appellant's private physician, 
David H. Arnold, M.D., in June 2002.  In that examination, it 
was noted that the appellant was able to dress unassisted, 
bathe unassisted, go to the bathroom unassisted, eat 
unassisted, and walk in and out of her home unassisted.  
However, the examiner indicated that the appellant required 
the aid and attendance of another person due to the diagnosed 
disabilities.  The Board finds the evidence offered is 
unclear and/or conflicting.  

The regulatory criteria for determining the need for regular 
aid and attendance of another person are sufficiently 
detailed to permit the exercise of rating judgment whether a 
claimant's circumstances meet one or more of the criteria.  
See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2004).  The June 2002 examination report available for 
review in this case lacks sufficient detail to permit a 
meaningful exercise of rating judgment.  It does not appear 
that the appellant has been examined by VA for purposes of 
this appeal.  The Board finds that further examination is 
warranted in this regard.  The examination report should be 
sufficiently detailed to permit VA to determine which 
criteria of entitlement to aid and attendance the appellant 
meets, if any, and which she does not.  The Court has held 
that when the Board believes the medical evidence of record 
is insufficient it may supplement the record by ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Further, in a medical statement from Dr. Arnold, dated in 
February 2004, he noted that the appellant was being treated 
for hypertension, generalized anxiety disorder, tendonitis, 
and heel spurs.  He also noted that the appellant had 
difficulty with prolonged standing, walking, and doing 
physical activity because of the joint symptoms.  Dr. Arnold 
further noted that the appellant had been having pain and 
swelling in her hands; and, she was generally anxious and had 
difficulty functioning in public places.  However, it does 
not appear that Dr. Arnold's records have been obtained and 
associated with the claims file.  38 U.S.C.A. § 5103A.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  The RO should contact the appellant 
and request that she provides complete 
information regarding all health care 
providers, VA and non-VA, that have 
treated her for her permanent 
disabilities from 2002 to the present.  
The RO should then contact those health 
care providers indicated by the appellant 
to include David H. Arnold, M.D., and 
request any and all treatment records, 
examination reports, notes, consults, and 
complete clinical records pertaining to 
treatment of the appellant from June 2002 
to the present.  

2.  After any additional evidence has 
been associated with the claims file, the 
RO should schedule the appellant for a VA 
examination, an appropriate specialist, 
to determine the nature and resulting 
limitations of the appellant's disability 
or disabilities.  A VA Form 21-2680 
(Examination for Housebound Status or 
Permanent Need for Regular Aid and 
Attendance) must be completed as well.  
The claims folder must be made available 
to the examiner and consideration of such 
should be reflected in the completed 
examination reports.  All indicated tests 
or studies should be accomplished.  The 
examiner should clarify the nature of the 
appellant's disability or disabilities 
and provide a discussion as to the 
nature, frequency, duration, and severity 
of manifestations of such disability or 
disabilities.  The examiner should 
comment upon the resulting limitations 
from the appellant's identified 
disability or disabilities.  The examiner 
should address the following:

(a) whether the appellant requires the 
regular assistance of another person in 
activities of daily living, to include 
consideration of whether the appellant is 
able to dress or undress herself, to keep 
herself ordinarily clean and presentable; 
to feed herself, or to attend to the 
wants of nature, and, if so, why;

(b) whether the appellant requires the 
assistance of another in protecting 
herself from the ordinary hazards of 
daily living, and, if so, why; and

(c) whether the appellant is restricted 
to her home or the immediate vicinity 
thereof.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  After completing the above actions, 
the RO should readjudicate the 
appellant's claim of entitlement to 
special monthly pension based on the need 
for regular aid and attendance or 
housebound status.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  This document 
should also include detailed reasons and 
bases for the decision reached.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the appeal.  No action is required of the 
appellant unless she receives further notice.  The purposes 
of this REMAND are to further develop the record and to 
accord the appellant due process of law.  

The appellant is reminded that it is her responsibility to 
appear for any and all scheduled examinations and that 
failure to do so could result in the denial of her claim.  
38 C.F.R. § 3.655 (2004).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




